Citation Nr: 0616413	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
intractable plantar keratosis, right foot. 

2.  Entitlement to restoration of a 30 percent rating for 
intractable plantar keratosis, left foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1969 to May 1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, NV.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially assigned a 10 percent rating for 
each of the disabilities shown on the front page of this 
decision, effective May 4, 1993.

In a rating action in June 2000, the ratings were increased 
to 30 percent each for these disabilities, effective 
September 9, 1999.  Action was deferred on several associated 
service connection issues at that time.

In a rating in August 2000, service connection was denied for 
a bilateral leg condition secondary to the veteran's foot 
problems; and service connection was also denied for a back 
condition secondary to the foot problems.  The ratings of 30 
percent for each of the foot disabilities were continued in 
that rating.  

However, in a rating on September 13, 2002, citing "some 
improvement", the RO proposed to reduce his ratings from 30 
to 10 percent for each of the disabilities, and so informed 
him in a letter on September 25, 2002.   

That reduction was effectuated in a rating in February 2003, 
assigning the reduced evaluations effective May 1, 2003.  The 
veteran was so informed in a letter dated February 25, 2003.

It appears that the veteran may not have received one or more 
of those notices.  Although there is no return envelope in 
the file, there is information to the effect that the address 
then of record was inaccurate (or specifically, was only a 
General Delivery address), and there was no additional 
address of record.  He has since been occasionally described 
as homeless and/or residing in a facility.

Nonetheless, in a letter that was sent to that same General 
Delivery address, dated in April 2003, the veteran was 
informed that the RO was proposing to suspend VA benefits 
because his current whereabouts were unknown.  Absent any 
response, a letter was sent in July 2003 indicating 
suspension of benefits; again it was sent to the General 
Delivery address.  In the meantime, a specific address was 
received and at least the last of this series of 
correspondence was sent thereto.

Thereafter, on a VA Form 21-4138, dated in June 2003, the 
veteran filed a NOD with the decision dated February 25, 
2003, in which he had been informed that his overall benefits 
were to be reduced from 60 to 20 percent (but without other 
specifics to describe the procedures for reduction, etc.)

The SSOC prepared by the RO in November 2003 addressed 
entitlement to evaluations of both feet then rated as 30 
percent disabling.  Although the SSOC cited a history of 
having given the veteran the provisions of 38 C.F.R. §  
3.105(e), neither that SSOC nor anything that had been 
identified as having actually reached the veteran quoted the 
provisions thereof.   [A subsequent SSOC dealt with 
entitlement to ratings in excess of 10 percent only].

Thus, the Board finds that this claim is not properly a claim 
for an increased evaluation, but rather, it is a claim for a 
restoration of a benefit.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

And the Board finds that there is less than full compliance 
with the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.105(e) set forth procedural 
requirements and various specific steps to be followed before 
reducing a disability rating.  

Specifically, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

Where a rating was continued for more than five years on the 
same level, as in this case, additional regulatory provisions 
must be taken into consideration prior to reducing a 
disability evaluation.  38 C.F.R. § 3.344. 

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  More over, 
where material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

During the course of the current appeal, numerous revisions 
have taken place with regard to due process, and the 
obligation of VA to assist in development of the evidence and 
related circumstances.

The Board is also particularly mindful of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
regarding notice requirements.  Simply stated, based on the 
notice already provided to the veteran cited above, a further 
amended notice to the veteran might provide a basis to grant 
this claim.  

And overall, it has not been unequivocally shown that the 
content of the VCAA notice did not result in prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005.

The Board finds that it is entirely appropriate to return the 
case for additional development of the evidence.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should review 
the case and fully and 
comprehensively address 
the issue of reduction of 
a rating pursuant to all 
pertinent regulations 
including but not limited 
to 38 C.F.R. §§ 3.105 and 
3.344.  

The veteran must be fully 
notified at his current 
address of record.  A 
concerted effort to 
actually reach and 
communicate with the 
veteran must be made, 
with the help of his 
representative if 
necessary.  All attempts 
to contact him must be 
fully documented.  

2.  The case should then 
be reviewed by the RO.  
If the decision remains 
unsatisfactory, a SSOC 
should be issued and the 
veteran and his 
representative should be 
afforded a reasonable 
opportunity to respond 
thereto.  

The case should then be 
returned to the Board for 
further appellate review.  

The veteran need do 
nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


